FILED:  May 25, 2004
IN THE SUPREME COURT OF THE STATE OF OREGON
PAT McCORMICK,
Petitioner,
v.
HARDY MYERS,
Attorney General,
State of Oregon,
Respondent.
(SC S51234, S51235, S51236, S51237,
S51238, S51239, S51240, S51241, S51242)
(Consolidated for Opinion)
En Banc
On petitions to review ballot titles.
Submitted on the record March 15, 2004.
James M. Brown, Salem, filed the petitions for petitioner.
Brendan C. Dunn, Assistant Attorney General, Salem, filed
the answering memoranda for respondent.  With him on the
memoranda were Hardy Myers, Attorney General, and Mary H.
Williams, Solicitor General.
DURHAM, J.
Ballot titles certified.
DURHAM, J.
The court has consolidated these nine ballot title
challenges for decision.  Petitioner challenges the ballot titles
that the Attorney General certified for Initiative Petitions 135
through 143 (2004).  He argues that the Attorney General’s “yes”
vote result statement for each ballot title fails to describe,
simply and understandably, the result of approval of the proposed
measure, as ORS 250.035(2)(b) requires.  He also contends that
the Attorney General’s summary for each ballot title fails to
present, concisely and impartially, a statement of not more than
125 words that summarizes the proposed measure and its major
effect, as ORS 250.035(2)(d) requires.  
We review the Attorney General's ballot titles for
substantial compliance with statutory requirements.  ORS
250.085(5).  For the reasons set out below, we reject
petitioner’s arguments and certify the Attorney General’s ballot
titles.
The proposed measures share a common theme:  they would
abolish the State Accident Insurance Fund Corporation (SAIF) that
the legislature created in ORS 656.751.  The legislature created
SAIF for the purpose, among other things, "of transacting
workers' compensation insurance and reinsurance business."  ORS
656.752(1).  In addition to abolishing SAIF, the proposed
measures would require the state to use SAIF assets to satisfy
all obligations of SAIF.
The proposed measures, however, are not identical. 
Initiative Petitions 135 and 137 through 143 each would
distribute 50 percent of SAIF's surplus assets, up to $150
million, to past and present SAIF policyholders.  However, the
proposed measures would require use of any remaining surplus
assets for a variety of different purposes.  Those purposes would
include public education, local law enforcement programs,
providing prescription medications for low-income senior
citizens, and other purposes.  Those proposed measures also would
regulate the compensation of SAIF personnel and prohibit SAIF
from hiring "any outside lobbyists."
Initiative Petition 136 similarly would require the
state to use SAIF's assets and the Industrial Accident Fund to
satisfy the obligations of SAIF and the fund.  That proposed
measure also would require that any remaining assets that are
"not actuarially necessary to satisfy" those obligations be used
"to promote job growth."  However, that proposed measure would
not regulate the compensation of SAIF personnel or attempt to
restrict the hiring of lobbyists by SAIF.
The Attorney General's ballot titles reflect the
substantial similarities as well as the difference in the wording
of each proposed measure.  For example, the Attorney General
certified the following ballot title for Initiative Petition 135:

"ABOLISHES SAIF; REQUIRES STATE TO SATISFY SAIF'S
OBLIGATIONS; DISTRIBUTES POTENTIAL SURPLUS TO
POLICYHOLDERS AND SCHOOLS
"RESULT OF 'YES' VOTE:  'Yes' vote abolishes SAIF;
requires state to satisfy SAIF's obligations;
distributes potential surplus to policyholders,
schools; caps SAIF's employees' compensation; prohibits
outside lobbyists for SAIF.
"RESULT OF 'NO' VOTE:  'No' vote retains laws
authorizing SAIF, a public corporation, to sell and
administer workers compensation insurance and to
administer an accident fund for that purpose.
"SUMMARY:  State Accident Insurance Fund (SAIF) is
a public corporation selling, administering workers
compensation insurance, and administering accident fund
for that purpose.  Effective December 2005, measure
abolishes SAIF.  Requires state to assume authority
over accident fund, and use fund and SAIF's assets to
satisfy SAIF's obligations, including current
obligations to SAIF policyholders.  Requires giving 50
percent (not exceeding $150 million) of any surplus
assets (meaning any SAIF assets or accident fund monies
that are unnecessary to satisfy SAIF's obligations) to
SAIF's past, present policyholders.  Requires using
remainder of any surplus assets for supporting schools
(kindergarten through twelve).  Effective January,
2005, requires compensating SAIF personnel at levels
equal to similar persons in other agencies; prohibits
severance pay to SAIF employees; prohibits outside
lobbyists for SAIF.  Other provisions."

Petitioner asserts that the "yes" vote result
statements and summaries for each ballot title are insufficient
for the same reason.  According to petitioner, those parts of the
ballot titles are incomplete and potentially misleading, because
they fail to disclose that the abolition of SAIF would mean that
employers could satisfy their workers' compensation coverage
obligation only through commercial insurance carriers or self-insurance.  He argues that that result of the proposed measure's
adoption is a fundamental change in Oregon law and is more
important than other material that the Attorney General included,
such as the references to employee compensation and hiring of
lobbyists by SAIF.
Petitioner asserts correctly that every covered
employer in Oregon has a statutory duty to "maintain assurance"
with the state that its subject workers and their beneficiaries
will receive compensation for compensable injuries, as provided
by law, and that the employer will perform its duties and pay its
obligations

"by qualifying:
"(a) As a carrier-insured employer; or
"(b) As a self-insured employer as provided by ORS
656.407."

ORS 656.017(1).  In addition, we assume the correctness of
petitioner's contention that many Oregon employers now obtain
workers' compensation coverage through SAIF and that the
abolition of SAIF would require those employers either to self-insure or to secure insurance coverage through other commercial
insurers to satisfy their obligation under ORS 656.017(1).
The text of the proposed measures, however, does not
mention the consequences to which petitioner alludes.  Those
consequences are, instead, the practical results of market forces
that will come to bear if voters adopt any of the proposed
measures.  For purposes of our ballot title review, we believe
that the repeated use of the words "abolishes SAIF" in the
captions, "yes" vote result statements, and summaries gives
adequate notice to voters and petition signers that the proposed
measures will remove SAIF from the insurance market.  Thus,
voters and petition signers will realize that the adoption of the
proposed measures will compel SAIF's insured employers to satisfy
their obligation under ORS 656.017(1) either through self-insurance or some other commercial insurer. (1)
We conclude from the foregoing that the Attorney
General's "yes" vote result statements and summaries in the
challenged ballot titles comply substantially with statutory
requirements.  Accordingly, we certify the Attorney General's
ballot titles.
Ballot titles certified.


1. The Attorney General points out that, in two earlier
ballot title cases, McCormick v. Myers, S50967, and McCormick v.
Myers, S50968, this court considered similar challenges to the
ballot titles for two proposed measures that also would have
abolished SAIF.  The arguments in those cases resemble the
arguments that petitioner asserts in these proceedings.  This
court rejected those challenges and, in brief orders, certified
the Attorney General's ballot titles.
Return to previous location.